Title: John Bondfield to the American Commissioners, 5 December 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, December 5, 1778: A brig owned in La Rochelle arrived here December 2, having left Boston November 4 and having sailed thirty-six hours with Admiral d’Estaing. Rumor had it that the fleet was to attack Halifax. Another vessel equipped by Chaumont’s friend, Decater, arrived at Auray, having sailed with the admiral until November 7 when she separated from the fleet. It is said Admiral Byron left New York November 2 with seventeen ships and one hundred transports with five thousand troops. The Boston, the Providence, and the Ranger all arrived with prizes in Boston.>
